                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

JAMES HOPKINS,                                Civ. No. 19-00064 JMS-KJM

                   Plaintiff,                 ORDER GRANTING
                                              DEFENDANT’S MOTION TO
      vs.                                     DISMISS, ECF NO. 19

SUBARU TELESCOPE NATIONAL
ASTRONOMICAL OBSERVATORY
OF JAPAN,

                   Defendant.


ORDER GRANTING DEFENDANT’S MOTION TO DISMISS, ECF NO. 19

                                I. INTRODUCTION

             Defendant “Subaru Telescope National Astronomical Observatory of

Japan,” officially known as the “National Astronomical Observatory of Japan,”

(“Defendant” or “the NAOJ”), moves to dismiss the Complaint filed by pro se

Plaintiff James Hopkins (“Plaintiff” or “Hopkins”). ECF No. 19. Specifically, the

NAOJ moves (1) pursuant to Federal Rule of Civil Procedure 12(b)(5) based on

insufficient service of process, and (2) under Rule 12(b)(1) for lack of subject-

matter jurisdiction arguing that it is immune from suit under the Foreign Sovereign




                                          1
Immunities Act (“FSIA”). ECF No. 19. Based on the following, the motion is

GRANTED under Rule 12(b)(5). The action is DISMISSED without prejudice. 1

                                   II. BACKGROUND

               Because the motion does not concern the merits of Plaintiff’s claims

(which sound in wrongful termination of employment), the court discusses the

allegations of the Complaint only as necessary to understand the context of the

present motion. Rather, the court focuses on the status of the NAOJ, and

Plaintiff’s attempts to serve it with the Complaint. In this regard, the court may

consider evidence as needed to resolve the Rule 12(b)(5) motion. See, e.g.,

Ketchmark v. Brown-Williamson Tobacco Corp., 2018 WL 3451450, at *2 (D.

Haw. July 17, 2018) (“In assessing the sufficiency of process [under Rule 12(b)(5)]

. . . courts may weigh the evidence and resolve disputed issues of fact in

accordance with Rule 12(d).”) (citing 5B Charles A. Wright & Arthur R. Miller,

Federal Practice and Procedure § 1353 (3d ed. 2005)); Yamano v. Hawaii

Judiciary, 2018 WL 3431921, at *3 (D. Haw. July 16, 2018) (same).



       1
         Given that the court dismisses the action for insufficient service and, thus, lack of
personal jurisdiction, it does not reach whether, under Rule 12(b)(1), the NAOJ has sovereign
immunity (or whether any exceptions to sovereign immunity might apply). See, e.g., Howe v.
Embassy of Italy, 68 F. Supp. 3d 26, 34 & n.4 (D.D.C. 2014) (dismissing complaint without
prejudice for lack of service and declining to reach “the second prong of the FSIA inquiry,
namely, whether any of the exceptions to a sovereign’s absolute immunity apply”).


                                                2
             The record establishes (and Plaintiff does not dispute) that the NAOJ

is a part of the government of Japan. See Masayo Nakajima (“Nakajima”) Decl.

¶ 2, ECF No. 19-2; see also ECF No. 26 at PageID #193. It was previously “under

the jurisdiction of the Japan Ministry of Education, Culture, Sports, Sciences and

Technology,” and was later “incorporated as the Inter-University Research

Institute Corporation, National Institutes of Natural Sciences, National

Astronomical Observatory of Japan on April 1, 2004.” Nakajima Decl. ¶ 2, ECF

No. 19-2. The NAOJ’s primary source of funding for “management and facilities

maintenance” comes from that Japan Ministry. Id. “[The] NAOJ is an inter-

university research facility for carrying out astronomy research at the national

level. It builds and operates first class research facilities for researchers throughout

Japan and facilitates international collaboration.” Subaru Telescope,

https://subarutelescope.org/NAOJ/NAOJ.html (last visited Nov. 7, 2019). Its

primary mission includes “develop[ing] and construct[ing] large-scale cutting-edge

astronomical research facilities and promot[ing] their open access aiming to

expand our intellectual horizons,” and “contribut[ing] to the development of

astronomy as a world leading research institute by making the best use of a wide

variety of large-scale facilities.” NAOJ’s Philosophy, https://www.nao.ac.jp/en/




                                           3
about-naoj/organization/philosophy.html (last visited Nov. 7, 2019).2

              The evidence also establishes that the NAOJ—with assistance from

the Research Corporation of the University of Hawaii (“RCUH”) through a Master

Agreement for the RCUH to provide certain administrative services—operates the

Subaru Telescope, which is “an 8.2-meter optical-infrared telescope at the summit

of Mauna Kea, Hawaii.” Subaru Telescope, https://subarutelescope.org/index.html

(last visited Nov. 7, 2019); see also ECF No. 19-3 (Master Agreement between the

NAOJ and RCUH). Under the Master Agreement, “Project Employees hired by

RCUH on behalf of NAOJ [are] RCUH employees.” ECF No. 19-3 at PageID

#161.

              According to Plaintiff’s charge of discrimination filed with the Hawaii

Civil Rights Commission, Plaintiff was hired in 1999 as a “motor pool

transportation technician” with the NAOJ facility in Hilo, Hawaii. ECF No. 1-1 at

PageID #5. He was terminated in 2017 “for reasons that [Plaintiff] believe[s] to be

discriminatory in nature.” Id. After the Equal Employment Opportunity

Commission (“EEOC”) investigated and did not find a violation of the charges, the




        2
        Nakajima, who is “Head of Human Resources and Public Information and Outreach for
Subaru Telescope,” attests that “NAOJ’s website provides accurate information about its history,
philosophy, purpose and activities.” ECF No. 19-2 at PageID #158-59.


                                               4
EEOC issued a right-to-sue letter on October 29, 2018. ECF No. 1-1 at PageID #7.

Plaintiff filed this suit against the NAOJ on January 27, 2019. ECF No. 1. 3

              On June 16, 2019, Plaintiff attempted to serve the Complaint on the

NAOJ by having a process server leave a copy of it with Nakajima at the NAOJ

office in Hilo. See ECF No. 19-2 at PageID #159; see also ECF No. 18. It is

undisputed that (1) Nakajima is not “authorized by appointment or by law to

receive service of process on behalf of NAOJ,” ECF No. 19-2 at PageID #159;

(2) Nakajima was not provided with a Japanese translation of the documents, id.;

and (3) there was no “special arrangement between Hopkins and NAOJ for NAOJ

to accept service of process,” id.

              On July 10, 2019, the NAOJ filed its Motion to Dismiss. ECF No. 19.

Plaintiff failed to file an Opposition, but he appeared by telephone at a hearing on

the Motion on September 23, 2019, and the court gave him another opportunity to

file a written Opposition. See ECF No. 25. Plaintiff then filed an Opposition on




       3
         The same day, Plaintiff filed a separate employment discrimination suit in this court
against RCUH based on the same events at issue in this suit. See Hopkins v. Research Corp. of
the Univ. of Hawaii, Civ. No. 19-00054 JMS-KJM. That suit remains pending.


                                               5
September 30, 2019. ECF No. 26.4 The NAOJ filed its Reply on October 7, 2019.

ECF No. 27.

                            III. STANDARD OF REVIEW

              Rule 12(b)(5) of the Federal Rules of Civil Procedure authorizes

dismissing a complaint based on insufficient service of process because “[f]ederal

courts cannot exercise personal jurisdiction over a defendant without proper

service of process.” Yamano, 2018 WL 3431921, at *3 (citing Omni Capital Int’l

Ltd v. Wolff & Co., 484 U.S. 97, 104 (1987)).

              “To determine whether service of process was proper, a court looks to

the requirements of Rule 4 of the Federal Rules of Civil Procedure.” Id. (citations

omitted). Although “Rule 4 is a flexible rule that should be liberally construed,”

Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986) (citation omitted), “neither

actual notice nor simply naming the defendant in the complaint will provide

personal jurisdiction without ‘substantial compliance with Rule 4,’” id. (quoting

Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982)). “Once service is

challenged, plaintiffs bear the burden of establishing that service was valid under




       4
          Plaintiff, who lives on Hawaii Island, post-marked his Opposition on September 27,
2019—one day late—but the court exercises its discretion to accept the late filing, given
Plaintiff’s pro se status and a lack of prejudice to Defendant.


                                               6
Rule 4.” Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004) (citations

omitted).

                                 IV. DISCUSSION

A.    Service Under 28 U.S.C. § 1608(a) is Required

             Rule 4(j) provides that “[a] foreign state or its political subdivision,

agency, or instrumentality must be served in accordance with 28 U.S.C. § 1608.”

“If a plaintiff fails to perfect service as required under the applicable provision of

§ 1608, the court lacks personal jurisdiction over the foreign entity pursuant to 28

U.S.C. § 1330(b)[.]” Howe, 68 F. Supp. 3d at 32; see also 28 U.S.C. § 1330(b)

(“Personal jurisdiction over a foreign state shall exist . . . where service has been

made under section 1608 of this title.”). In turn, section 1608 “provides two

avenues to serve a foreign sovereign, depending on the type of entity to be served.”

Howe, 68 F. Supp. 3d at 31. “A ‘foreign state or [its] political subdivision’ must

be served pursuant to 28 U.S.C. § 1608(a), while ‘an agency or instrumentality of a

foreign state’ must be served pursuant to 28 U.S.C. § 1608(b).” Id.

             The court utilizes a “core functions” test to decide which section

applies—if the foreign entity’s “core functions” are predominantly governmental,

then § 1608(a) applies, but if they are predominantly commercial, then § 1608(b)

applies. See, e.g., Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d 148, 151-


                                           7
53 (D.C. Cir. 1994); Magness v. Russian Fed’n, 247 F.3d 609, 613-14 & n.7 (5th

Cir. 2001); Ministry of Def. & Support for Armed Forces of Islamic Republic of

Iran v. Cubic Def. Sys., Inc., 495 F.3d 1024, 1034 (9th Cir. 2007) (adopting “core

functions” test for deciding whether an entity is a “foreign state” or an “agency or

instrumentality” under 28 U.S.C. § 1610), rev’d on other grounds sub nom.

Ministry of Def. & Support for the Armed Forces of the Islamic Republic of Iran v.

Elahi, 556 U.S. 366 (2009).

             Factors to examine include “the structure and function of an entity.”

NML Capital., Ltd. v. Space Expl. Techs. Corp., 2015 WL 1334291, at *6 (C.D.

Cal. Mar. 6, 2015). For example, “waging war, engaging in foreign diplomacy,

and conducting the affairs of state are quintessential government functions.” Id. at

*5. And where an entity’s “primary function is development and execution of a

national space program,” it is “more similar to a government entity’s [core

function] than a commercial enterprise’s.” Id. at *6. “[N]ational programs are

usually, by definition, governmental.” Id. “[S]pace exploration and research are

traditionally associated with governments (even with the advance of private space

corporations in recent years).” Id.; cf. Taylor v. Kingdom of Sweden, 2019 WL

3536599, at *3-4 (D.D.C. Aug. 2, 2019) (applying core functions test to find the

Swedish National Museums of World Culture to be part of Swedish government


                                          8
for FSIA purposes, where functions included “establishing and fostering

educational, informational, and cultural exchanges with foreign countries,

universities, non-governmental organizations”).

             “In contrast, the core functions of entities acting as private companies

are predominantly commercial.” Space Expl. Techs., 2015 WL 1334291, at *5.

An example is a national energy company whose “primary function is to sell

natural gas at low prices.” NML Capital, Ltd. v. Republic of Argentina, 892 F.

Supp. 2d 530, 533 (S.D.N.Y. 2012). Or, “a public depository that operates much

like a bank” is predominantly commercial. Space Expl. Techs., 2015 WL 1334291,

at *5 (citing NXP Semiconductors USA, Inc. v. Brevets, 2014 WL 4621017, at *8

(N.D. Cal. Sept. 15, 2014)).

             Applying the test here, the NAOJ’s core functions are predominantly

governmental. It was formally under the jurisdiction of a Japanese Ministry, and is

now part of Japan’s National Institutes of Natural Sciences. Its funding for

“management and facilities maintenance” comes from the Japanese government.

Its purpose includes “carrying out astronomy research at the national level,” by

operating Japanese and international facilities and “facilitat[ing] international

collaboration.” Subaru Telescope, https://subarutelescope.org/NAOJ/NAOJ.html.

In this regard, its core functions are analogous (1) to a national space program, as


                                           9
analyzed in Space Exploration Technologies, 2015 WL 1334291, at *6; or (2) to a

national museum with a mission that includes “establishing and fostering

educational, informational, and cultural exchanges with foreign countries,

universities, nongovernmental organization, and the public,” and “promot[ing]

knowledge sharing with educational institutions,” as analyzed in Kingdom of

Sweden, 2019 WL 3536599, at *3. Moreover, the court was presented with no

evidence that any of NAOJ’s core functions are commercial in nature.5 Section

1608(a), not (b), applies.

B.     Plaintiff Failed to Comply with § 1608(a)

               Section 1608(a) allows service by four basic methods: (1) “special

arrangement for service between the plaintiff and the foreign state,” (2) “delivery

of a copy of the summons and complaint in accordance with an applicable

international convention on service of judicial documents,” (3) sending a copy of

documents “together with a translation of each into the official language of the

foreign state . . . to the head of the ministry of foreign affairs of the foreign state

concerned,” or (4) by sending two copies of documents “together with a translation

       5
         Plaintiff’s Opposition admits that the NAOJ’s core functions are “political,” but appears
to argue—without any evidence—that the Subaru Telescope is commercial because it is “not
attached directly to Japans [sic] government,” and is operated by RCUH. ECF No. 26 at PageID
#194. This argument is not persuasive. Plaintiff cannot sue the Subaru Telescope itself, and he
already has a separate lawsuit against RCUH. The question here is whether the core functions of
the NAOJ are primarily governmental for purposes of service under § 1608.


                                               10
of each into the official language . . . to the Secretary of State in Washington,

District of Columbia, to the attention of the Director of Special Consular Services.”

28 U.S.C. § 1608(a)(1)-(4). “The four forms of service are listed in descending

order of preference.” Peterson v. Islamic Republic of Iran, 627 F.3d 1117, 1129

n.4 (9th Cir. 2010). This means that “a plaintiff must attempt service by the first

method (or determine that it is unavailable) before proceeding to the second

method, and so on.” Opati v. Republic of Sudan, 978 F. Supp. 2d 65, 67 (D.D.C.

2013). And “strict adherence to the terms of § 1608(a) is required.” Transaero, 30

F.3d at 154; see also Barot v. Embassy of the Republic of Zambia, 785 F.3d 26, 27

(D.C. Cir. 2015).

             The uncontested record establishes that Plaintiff failed to meet any

terms of section 1608(a). Plaintiff has no evidence of a “special arrangement”

between Plaintiff and the NAOJ, or that he complied with provisions for service

under an international convention (such as the Hague Convention). He has not

established that Japanese translations of documents were “addressed and

dispatched by the clerk of the court to the head of ministry of foreign affairs” of

Japan. 28 U.S.C. § 1608(a)(4). Nor does he have proof that translated documents

were directed “to the Secretary of State in Washington, [D.C.], to the attention of

the Director of Special Consular Services.” Id. Plaintiff’s attempts at service by


                                          11
leaving documents directed to Nakajima at the NAOJ Hilo office are insufficient—

Nakajima is not authorized to accept service on behalf of the NAOJ, and

Nakajima’s declaration affirmatively establishes that there was no special

arrangement for service and that those documents were not translated into

Japanese.6

               Given insufficient service of process, under 28 U.S.C. § 1330(b), the

court lacks personal jurisdiction over the NAOJ. See, e.g., Kumar v. Republic of

Sudan, 880 F.3d 144, 160 (4th Cir. 2018) (“Because the attempted service of

process in this case did not comply with the FSIA’s statutory requirements, the

district court lacked personal jurisdiction over Sudan[.]”); Howe, 68 F. Supp. 3d at

32 (same).

C.     The Court Dismisses the Action without Prejudice

               If service of process is insufficient, the district court has discretion to

dismiss an action or quash the service that has been made. See S.J. v. Issaquah

Sch. Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006); see also Ketchmark, 2018

WL 3451450, at *2 (“If a court finds process or service of process insufficient, it

may dismiss the action or retain the case but quash the service that was made on

       6
         Moreover, for those reasons (i.e., no authorization to accept service on behalf of the
NAOJ, no special arrangement for service, no Japanese translation), Plaintiff also did not fulfill
section 1608(b)’s requirements, even if that section would apply.


                                                12
the defendant.”) (citation omitted). Courts, however, are generally reluctant to

dismiss a complaint on these grounds “when there is a possibility that effective

service will be completed . . . inasmuch as the dismissal would be without

prejudice and probably would lead to the reinstitution of the suit by the plaintiff.”

5B Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1354 at

350-51 (3d ed. 2005). 7

               Here, rather than simply dismissing the complaint and allowing

Plaintiff another opportunity to attempt to serve the NAOJ through proper means,

the court will dismiss the action without prejudice. As noted above, Plaintiff

already has a pending suit in this court against the RCUH, based on the same facts

at issue in the present action against the NAOJ. The record also appears to indicate

that, under the Master Agreement, the RCUH—not the NAOJ—was Plaintiff’s

employer and thus is the more appropriate defendant. See Civ. No. 19-00054 JMS-

KJM (D. Haw. filed Jan. 27, 2019). And in his Opposition, Plaintiff asks the court

to deny the motion, in part, “so that [he has] a chance to combine this case with

[Civ. No. 1900054 JMS-KJM].” ECF No. 26 at PageID #195; see also ECF No. 9



       7
          Under Rule 4(m), if a defendant is not served with the complaint within 90 days of
filing, the court “must dismiss the action without prejudice against that defendant or order that
service be made within a specific time.” By its terms, however, the 90-day time limit “does not
apply to service in a foreign country under . . . Rule 4(j)(1),” which applies here.


                                                13
at PageID #87 (Plaintiff’s initial Rule 16 Statement stating “[r]equest to combine

this complaint . . . with complant [sic] case number: CV 19 00054 JMS KJM”).

             Given this posture, as a matter of judicial economy, the court will

dismiss the present action without prejudice and close the case file. If Plaintiff

believes he has a viable cause of action against the NAOJ or its employees, he may

pursue such relief in Civ. No. 19-00054 JMS-KJM. He must do so by filing an

appropriate motion under Federal Rule of Civil Procedure 15, seeking to amend the

complaint in Civ. No. 19-00054 JMS-KJM (and, if allowed to proceed, by proper

service of any amended complaint against the NAOJ under 28 U.S.C. § 1608(a)).

Alternatively, he may choose to continue with Civ. No. 19-00054 JMS-KJM

against the RCUH only.

///

///

///

///

///

///

///

///


                                          14
                                  V. CONCLUSION

             For the foregoing reasons, Defendant’s Motion to Dismiss, ECF No.

19, is GRANTED under Rule 12(b)(5). The action is DISMISSED without

prejudice. The Clerk of Court shall close the case file.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, November 7, 2019.



                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




Hopkins v. Subaru Telescope Nat’l Astronomical Observatory of Japan, Civ. No. 19-00064 JMS-
KJM, Order Granting Defendant’s Motion to Dismiss, ECF No. 19




                                            15
